             Case 5:20-cv-05799-LHK Document 176 Filed 09/20/20 Page 1 of 8




     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2    ALEXANDER K. HAAS
     Branch Director
3    DIANE KELLEHER
     BRAD P. ROSENBERG
4
     Assistant Branch Directors
5    M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
6    Trial Attorneys
7
     U.S. Department of Justice
     Civil Division - Federal Programs Branch
8    1100 L Street, NW
     Washington, D.C. 20005
9    Telephone: (202) 305-0550
10
     Attorneys for Defendants
11

12

13                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN JOSE DIVISION
15

16    NATIONAL URBAN LEAGUE, et al.,                Case No. 5:20-cv-05799-LHK

17                   Plaintiffs,                    DEFENDANTS’ SUPPLEMENTAL BRIEF
                                                    IN OPPOSITION TO PLAINTIFFS’
18
              v.                                    MOTION FOR PRELIMINARY
19                                                  INJUNCTION
      WILBUR L. ROSS, JR., et al.,
20
                     Defendants.
21

22

23

24

25

26

27

28


     DEFENDANTS’ SUPPLEMENTAL BRIEF IN OPPOSITION
     TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
     Case No. 5:20-cv-05799-LHK
              Case 5:20-cv-05799-LHK Document 176 Filed 09/20/20 Page 2 of 8




1           Defendants’ voluminous production of internal Census Bureau and Department of
2    Commerce documents—and the extraordinary efforts required to identify, collect, and review
3    them—confirms what has been evident from the beginning: decisions about the timing and
4    conduct of the 2020 census are part of the agency’s broad, programmatic work. Those decisions
5    do not constitute discrete, final agency actions. They are not subject to APA review. And they
6    cannot be set aside merely because Plaintiffs dislike the statutory deadline or various discretionary
7    operational choices Defendants have made in order to meet that deadline.
8    I.     The Documents Confirm the Absence of Discrete, Final Agency Action
9           The documents provided by Defendants draw back the curtain on the Census Bureau’s
10   planning, replanning, and continual, ongoing adjustments of census operations to account for ever-
11   changing circumstances is in what is by its very nature a dynamic and evolving process of
12   completing a nationwide enumeration. Try as Plaintiffs might, these documents refute the
13   existence of any “circumscribed, discrete agency action[]” that is necessary APA review. See
14   Norton v. S. Utah Wilderness All. (“SUWA”), 542 U.S. 55, 61-62 (2004). To the contrary, the vast
15   volume of documents, presentations, and email threads illustrate the inner-workings of a massive
16   government program:       experts considering interrelated possibilities, weighing the costs and
17   benefits of different possible operations, and seeking to optimize results in light of the funding and
18   time constraints that Congress has imposed.
19          Plaintiffs have attempted to cast the entire set of operational details for how the Bureau
20   would accomplish its goal of meeting the statutory deadline in 13 U.S.C. § 141 as a specific,
21   narrow decision to which the Court can plausibly apply traditional APA standards of review. See,
22   e.g., Am. Compl. ¶¶ 3, 272, 344; Pls. PI Br. at 2, ECF 36. Those operational details have been
23   given an omnibus moniker—the “Replan.” But there was no single point of decision to comply
24   with the statutory deadline. The deadline has been a known entity for the past 60 years, and has
25   figured prominently in the Bureau’s operational plan for the census from the beginning. See
26   generally DOC_1-220 (Operational Plan). In fact, the myriad of interrelated programmatic
27   decisions laid out in the operational plan were made specifically to comply with the timing
28   constraints of § 141. And while the Bureau decided to adjust operations after the onset of the

     DEFENDANTS’ SUPPLEMENTAL BRIEF IN OPPOSITION
     TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
     Case No. 5:20-cv-05799-LHK
                                                       1
              Case 5:20-cv-05799-LHK Document 176 Filed 09/20/20 Page 3 of 8




1    COVID-19 pandemic in the hope that Congress would extend the statutory deadline, the Bureau
2    was constantly aware that such relief was not guaranteed. See, e.g., DOC_1599 (noting that the
3    Bureau asked Congress for an extension); DOC_8037-38 (transmitting to Secretary a newspaper
4    article which addressed whether Congress would take up the extension); DOC_8071 (discussing
5    repeated requests for deadline extension).
6           Tellingly, Plaintiffs themselves are beginning to equivocate on what decision they are
7    trying to challenge, and when that decision was made. In their earlier papers, Plaintiffs have
8    repeatedly asserted that the decision they challenge is the Secretary’s approval of the Replan and
9    corresponding press announcement on August 3, 2020. See, e.g., Pls. PI Br. at 11-12, ECF 36.
10   They affirmed that position as recently as the September 15, 2020 conference, when they agreed
11   with Defendants and the Court that the OIG production should not include any document from
12   August 4, 2020 onwards. ECF 126 at 72:22-73:5. But Plaintiffs now contend that the relevant
13   decision was a request by the Secretary on July 29, 2020 for the Bureau to formulate a way to meet
14   the deadline. Pls. Priv. Br. at 2, ECF 170. Plaintiffs’ uncertainty about their own claim, and tacit
15   acknowledgement of the fundamentally inchoate nature of the “decision” they purport to
16   challenge, is notable but unsurprising. The continuously moving elements of the Census Bureau’s
17   operational planning provide no foothold to find and isolate a single “decision.” See generally
18   NAACP v. Bureau of the Census, 945 F.3d 183, 190–91 (4th Cir. 2019) (finding lack of final
19   agency action in a case challenging the various elements of the census operational plan because
20   “the various ‘design choices’ being challenged expressly are tied to one another”). And, contrary
21   to what Plaintiffs now suggest, the choice to comply with a mandatory statutory deadline cannot
22   be seen as a discrete decision at all, given that it informed the formation of the entire census
23   operational plan from the start. See, e.g., South Carolina v. United States, 907 F.3d 742, 758 (4th
24   Cir. 2018) (“When Congress by [] statute sets a specific deadline for agency action, neither the
25   agency nor any court has discretion. The agency must act by the deadline.” (internal quotes and
26   citation omitted)).
27          Indeed, the misconceived project Plaintiffs have foisted onto this case of gathering internal
28   documents in an effort to elucidate a non-existent “circumscribed, discrete agency action” simply

     DEFENDANTS’ SUPPLEMENTAL BRIEF IN OPPOSITION
     TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
     Case No. 5:20-cv-05799-LHK
                                                      2
              Case 5:20-cv-05799-LHK Document 176 Filed 09/20/20 Page 4 of 8




1    demonstrates a basic misunderstanding of Government functions. When the Court requested that
2    Defendants identify the documents considered in formulating the Replan, Defendants’
3    acknowledged a basic truth: like everyone else, the Government creates documents during its
4    work and deliberations. See ECF 82 at 32:13-15, 33:2–4 (“[T]he documents that fed into the
5    operational plans and the operational decisions are internal documents”; “the census bureau
6    generates documents as part of its analysis and as part of its decisions and as part of its
7    deliberations”). This is an incontrovertible proposition of how the modern administrative state
8    operates. That government officials use emails, prepare presentations, and exchange memoranda
9    does not in any way establish that there is an administrative record that could be coherently
10   assembled, let alone one that is subject to appropriate review under the APA. Indeed, the precedent
11   Plaintiffs have set with their misconceived demands in this case would in many circumstances
12   cripple the federal bureaucracy. Merely upon the filing of a motion for expedited injunctive relief,
13   Plaintiffs have successfully compelled the Government to step away from its ordinary business—
14   completion of the decennial census, no less—and instead run expedited document searches,
15   conduct burdensome privilege reviews, and litigate myriad questions. All of this is wholly
16   inappropriate and at odds with what Congress intended when it enacted the APA’s limited waiver
17   of sovereign immunity permitting judicial review of final agency action.
18   II.    The TRO Should be Dissolved and the Preliminary Injunction Denied
19          Treating broad, programmatic functions of an agency as subject to APA review has mired
20   the Court in the impossible project of weighing and assessing innumerable inter-related choices
21   about the conduct of the 2020 census. Because “‘[s]etting aside’ one or more of these ‘choices’
22   necessarily would impact the efficacy of the others,” the Court now finds itself “involve[d] in
23   ‘hands-on’ management of the Census Bureau’s operations.” NAACP, 945 F.3d at 191 (citing
24   SUWA, 542 U.S. at 66-67). Plaintiffs’ complaints about the treatment of individual enumerators,
25   the functionality of software packages, and innumerable other minutia, ECF 108, prove as much.
26   See, e.g., ECF 82 at 29:6-15 (Court inquiring about “rate of no-shows for enumerators,” whether
27   the Bureau was “able to hire and replace” personnel); ECF 126 at 22:10-14 (Plaintiffs noting they
28   “would love a detailed declaration on what exactly has been happening with the Optimizer

     DEFENDANTS’ SUPPLEMENTAL BRIEF IN OPPOSITION
     TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
     Case No. 5:20-cv-05799-LHK
                                                      3
                Case 5:20-cv-05799-LHK Document 176 Filed 09/20/20 Page 5 of 8




1    [software] and what exactly has been happening with the enumerator counts and how the
2    enumerators are actually being moved around or terminated or given assignments”). And these
3    account only for the grievances Plaintiffs have raised in just the last week. Where does it end?
4    Will Plaintiffs want the Bureau to account for its weekly staff payroll in the Lincoln, Nebraska
5    field office?1 Will the Bureau have to demonstrate sufficient progress on its daily enumeration
6    goals in Bismarck, North Dakota for Plaintiffs to feel at ease? Will data processing progress have
7    to be tracked gigabyte-by-gigabyte and reported in real time until Plaintiffs’ unknown and
8    inscrutable standard of accuracy had been achieved? “Truly, this is ‘turtles all the way down.’”
9    Rapanos v. United States, 547 U.S. 715, 754, n.14 (2006).
10          This outcome, the Fourth Circuit has held, “is precisely the result that the ‘discreteness’
11   requirement of the APA is deigned to avoid.” Id. (rejecting the “broad, sweeping nature of the
12   allegations that the plaintiffs have elected to assert under the APA”). Where, as here, Plaintiffs
13   themselves cannot identify the relevant action or decision they challenge, no review under the
14   APA is possible, nor any relief warranted. The APA does not permit a plaintiff to attack an agency
15   program “consisting of . . . many individual actions” simply by characterizing it as “agency
16   action.” Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 893 (1990); see also Indep. Mining Co. v.
17   Babbitt, 105 F.3d 502, 506 (9th Cir. 1997) (denying relief “which would require reaching into an
18   agency of the executive branch and dictating the details of its internal operations” (quotation
19   omitted)). The Court should not be in the position of exercising “supervisory control over the
20   execution of the 2020 Census”—a remedy that no court “has the authority, expertise, or time to
21   provide.” NAACP v. Bureau of the Census, 399 F. Supp. 3d 406, 416 (D. Md. 2019).
22          As Defendants previously explained, Plaintiffs’ challenge is entirely misplaced. Rather
23   than seeking to invoke the jurisdiction of an Article III tribunal, Plaintiffs should direct their
24   energies to the one Branch of Government that can meaningfully entertain their concern:
25   Congress. As Congress itself understands, it—not the Judiciary—is the Branch of Government
26
            1
27
               As Plaintiffs have sought a nationwide injunction this outcome is not far-fetched. Indeed,
     Plaintiffs have already complained about the rate of enumeration in San Diego, a jurisdiction which
28   is not a party in this lawsuit, and the alleged failure of an individual enumerator’s iPhone in
     Tennessee. See ECF 108.
     DEFENDANTS’ SUPPLEMENTAL BRIEF IN OPPOSITION
     TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
     Case No. 5:20-cv-05799-LHK
                                                      4
              Case 5:20-cv-05799-LHK Document 176 Filed 09/20/20 Page 6 of 8




1    with the constitutionally-committed power to modify the timing of the census, whether through an
2    extension of § 141’s statutory deadline or otherwise. That question is committed to Congress and
3    Congress alone.
4           Since the passage of 13 U.S.C. § 141, the Bureau has never once missed the deadline to
5    report the census results. This Court should not force the Bureau to create new precedent. Indeed,
6    were the Court to hold otherwise, there would be no going back. Were this Court to find that the
7    statutory deadline—a product of explicit Constitutional delegation to Congress of the “means” of
8    conducting the census—can be extended by four months, what is to stop litigants from requesting
9    a year-long extension? What about a four-year extension? Any plaintiff could come to court at
10   any point, and demand that the census be indefinitely extended to avoid a purported undercount.
11   The floodgates will be flung open, and courts left with no standards to apply. That prospect is by
12   no means hypothetical—in this very case, the State of Louisiana has filed a notice of intent to
13   intervene, ECF 146, alleging that the Court’s injunctive order is harming its interests by precluding
14   assignment of enumerators desperately needed in its jurisdiction. These are questions that the
15   Census Bureau should resolve, not the Judiciary when presented with them in adverse litigation.
16          For the moment, every court that has extended or disregarded the statutory deadline in
17   § 141 has had its order stayed by the Supreme Court, and its decision subsequently overturned on
18   appeal. See, e.g., Klutznick v. Carey, 449 U.S. 1068, 1068 (1980); Carey v. Klutznick, 653 F.2d
19   732, 736 (2d Cir. 1981). This history is consistent with the Supreme Court’s rejection of last-
20   minute judicial disruption of large government undertakings. See, e.g., Purcell v. Gonzalez, 549
21   U.S. 1, 4-5 (2006); Williams v. Rhodes, 393 U.S. 23, 34-35 (1968). The COVID-19 pandemic has
22   not altered this principle, and if anything only calls for courts to be more cautious in intervening
23   in the agency’s nuanced and adaptive response. See Republican Nat’l Comm. v. Democratic Nat’l
24   Comm., 140 S. Ct. 1205 (2020); S. Bay United Pentecostal Church v. Newsom, 140 S. Ct. 1613,
25   1613-14 (2020) (Roberts, C.J.) (in responding to COVID “‘latitude must be especially broad’”
26   because the courts “lack[] the background, competence, and expertise to assess public health” or
27   to “respon[d] to changing facts on the ground”). This Court should therefore dissolve the
28   Temporary Restraining Order and deny Plaintiffs’ motion for a preliminary injunction.

     DEFENDANTS’ SUPPLEMENTAL BRIEF IN OPPOSITION
     TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
     Case No. 5:20-cv-05799-LHK
                                                      5
             Case 5:20-cv-05799-LHK Document 176 Filed 09/20/20 Page 7 of 8



     DATED: September 20, 2020                          Respectfully submitted,
1

2                                                       JEFFREY BOSSERT CLARK
3                                                       Acting Assistant Attorney General

4                                                       ALEXANDER K. HAAS
                                                        Branch Director
5

6                                                       DIANE KELLEHER
                                                        BRAD P. ROSENBERG
7                                                       Assistant Branch Directors
8
                                                        /s/ Alexander V. Sverdlov
9                                                       ALEXANDER V. SVERDLOV
                                                          (New York Bar No. 4918793)
10                                                      M. ANDREW ZEE (SBN 272510)
                                                        Trial Attorneys
11
                                                        U.S. Department of Justice
12                                                      Civil Division - Federal Programs Branch
                                                        1100 L Street, NW
13                                                      Washington, D.C. 20005
                                                        Telephone: (202) 305-0550
14

15                                                      Attorneys for Defendants

16

17

18

19

20

21

22

23

24

25

26

27

28

     DEFENDANTS’ SUPPLEMENTAL BRIEF IN OPPOSITION
     TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
     Case No. 5:20-cv-05799-LHK
                                                  6
             Case 5:20-cv-05799-LHK Document 176 Filed 09/20/20 Page 8 of 8




1                                   CERTIFICATE OF SERVICE
2           I hereby certify that on the 20th day of September, 2020, I electronically transmitted the
3    foregoing document to the Clerk of Court using the ECF System for filing.
4

5                                      /s/ Alexander V. Sverdlov
                                       ALEXANDER V. SVERDLOV
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
